Citation Nr: 1438591	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-37 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of L4-5 and L5-S1.  

2.  Entitlement to an initial compensable evaluation for radiculopathy involving the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 30 percent for cervical degenerative joint disease, status post C4-C7 discectomies. 


REPRESENTATION

Appellant represented by:	John W. Campbell, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from October 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his wife testified at a February 2013 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board notes that while the issue of entitlement to service connection for a left hand disability was developed for appellate consideration, the Veteran provided clarification indicating that he is claiming that the manifestations of his service-connected cervical spine disability includes radiculopathy involving the left upper extremity.  

The record before the Board consists of the Veteran's physical claims files and electronic records within Virtual VA.  
 
In submitted written statements, including a February 2013 brief, the Veteran's authorized representative raised the issue of entitlement to service connection for depression on a secondary basis.  That issue has not been adjudicated by the RO and is not an issue currently on appeal.  The issue is accordingly referred to the RO for appropriate action.  



REMAND

The Veteran has testified that the disabilities at issue have increased in since the most recent VA examination addressing them in November 2009.  His representative also stated at the hearing that the November 2009 examination was conducted shortly after the Veteran had cervical spine surgery, during an interval when he was without symptoms.  

While the Veteran submitted a private medical evaluation of substantial length in February 2013, that evaluation was based on a review of the Veteran's records, without the benefit of a physical examination.  That physician provided various reasons why an additional physical examination was not required, but the Board is unconvinced that an examination is not required, given the Veteran's assertions of increased severity, particularly in light of the remoteness of the most recent VA examination.  

The Veteran has reported receiving private medical treatment by Dr. Otero.  Records from this source should be sought in furtherance of the claim.  

The claims files contain copies of records from Bethesda TriHealth/Good Samaritan in Cincinnati, Ohio, including an MRI of the cervical spine, which are not legible due to poor printing or copying.  Legible copies of these records should be sought.  

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  This should include, with appropriate authorization and assistance, obtaining legible copies of records of treatment or evaluation from Bethesda TriHealth/Good Samaritan in Cincinnati, Ohio, as well as records of treatment by Dr. Otero.  

2.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected cervical and lumbar spine disabilities including any radiculopathy.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner. 

Any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.

3.  The RO should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



